Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata (JP 2013147825 A).
Regarding claim 1, Iwata discloses an electric work vehicle comprising: a hydraulic cylinder (boom cylinder 13, arm cylinder 14, bucket cylinder 15); a work oil feeding section (hydraulic drive device 20) for feeding work oil to the hydraulic cylinder (hydraulic drive device 20 includes a pump that discharges oil supplied to boom cylinder 13, arm cylinder 14 and bucket cylinder 15); and an electric motor (motor/generator 51, motor 12); wherein the work oil feeding section includes a heating section (passage 61, with jacket 62, jacket 63, jacket 64, pipe 66, pipe 67, pipe 68, and valve 69) for heating the work oil with using heat generated from the electric motor (the electric motor generates heat which consequently heats up the oil).  




Regarding claim 6, Iwata discloses the electric work vehicle of claim 1, further comprising: a work motor for driving an implement as the electric motor (motor 12 is used to drive excavator 1).  

Regarding claim 9, Iwata discloses an electric work vehicle (motor generator 51) comprising: a hydraulic cylinder (boom cylinder 13, arm cylinder 14, bucket cylinder 15); a work oil feeding section (hydraulic drive device 20) for feeding work oil to the hydraulic cylinder (hydraulic drive device 20 includes a pump that discharges oil supplied to boom cylinder 13, arm cylinder 14 and bucket cylinder 15); and an electric motor (motor/generator 51, motor 12); and a cooling section (passage 61, with jacket 62, jacket 63, jacket 64, pipe 66, pipe 67, pipe 68, and valve 69) for cooling the electric motor by using the work oil fed from the work oil feeding section (see Abstract generally).  

Regarding claim 10, Iwata discloses the electric work vehicle of claim 9, further comprising: a control section (controller 40) for controlling the work oil feeding section; 

Regarding claim 11, Iwata discloses the electric work vehicle of claim 9, wherein a traveling motor (motor 51) for driving a traveling device is provided as the electric motor (motor 12).  

Regarding claim 12, Iwata discloses the electric work vehicle of claim 9, wherein a work motor for driving an implement is provided as the electric motor (motor 12 is used to drive excavator 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Kitamura (US 2015/0032314 A1).
Regarding claim 4, Iwata discloses the electric work vehicle of claim 3.  Iwata does not disclose a reporting mechanism that effects reporting in accordance with a .

Claim 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Iwase (US 8,357,073 B2).
Regarding claim 5, Iwata discloses the electric work vehicle of claim 1.  Iwata does not disclose a control section for effecting an oil temperature adjustment operation for heating the work oil by controlling the work oil feeding section; a battery for feeding electric power to the electric motor; and the control section effecting the oil temperature adjustment operation during charging of the battery.  Iwase, however, teaches a control section for effecting an oil temperature adjustment operation for heating the work oil by controlling the work oil feeding section; a battery for feeding electric power to the electric motor; and the control section effecting the oil temperature adjustment operation during charging of the battery (Col. 3, Lns. 33-49, Col. 18, Ln. 61-Col. 19, Ln. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included an oil temperature adjustment operation and a battery for powering the electric motor and the control section effecting the oil temperature adjustment operation during charging of the battery as taught by Iwase for the purpose of improving fuel economy.

Regarding claim 7, Iwata discloses the electric work vehicle of claim 1.  Iwata does not disclose a control section for effecting an oil temperature adjustment operation for heating the work oil by controlling the work oil feeding section; a traveling motor for driving a traveling device as the electric motor; a power feeding section for feeding electric power to the traveling motor; and the control section causing the power feeding section to feed electric power to the traveling motor when the oil temperature adjustment operation is affected.   Iwase, however, teaches a control section for effecting an oil temperature adjustment operation for heating the work oil by controlling the work oil feeding section; a traveling motor for driving a traveling device as the electric motor; a power feeding section for feeding electric power to the traveling motor; and the control section causing the power feeding section to feed electric power to the traveling motor when the oil temperature adjustment operation is effected (Col. 3, Lns. 33-49 and Col. 19, Lns. 3-18).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included the limitations as taught by Iwase for the purpose of improving fuel economy.

Regarding claim 8, Iwata discloses the electric work vehicle of claim 7. Iwata does not disclose a braking mechanism to brake the traveling device, the control section causing the power feeding section to feed electric power to the traveling motor with keeping an operation of the braking mechanism, when the oil temperature adjustment operation is affected.   Iwase, however, teaches a braking mechanism to brake the traveling device, the control section causing the power feeding section to feed electric 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The prior art of record does not disclose where the controller is for heating the work oil by controlling the work oil feeding section, the control section effecting the oil temperature adjustment operation in response to an operation received by a manual operational tool.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618